DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 2/3/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,951,615. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,951,615
Claim 1: A method of operating a wireless data network to wirelessly serve a data appliance, the method comprising:
     a wireless access point wirelessly receiving user data from the data appliance for a distributed ledger function and transferring the user data to the distributed ledger function;
     the distributed ledger function receiving and processing the user data, and in response, storing the user data in a distributed ledger database, determining additional  network access for the data appliance, and transferring a network access instruction indicating the additional network access for the data appliance to the wireless access point;
     the wireless access point receiving the network access instruction, scheduling the additional network access for the data appliance per the network access instruction, wirelessly transferring a network access schedule to the data appliance, wirelessly receiving additional user data from the data appliance for the distributed ledger function per the network access schedule and transferring the additional user data to the distributed ledger function; and
     the distributed ledger function receiving and processing the additional user data, and in response, storing the additional user data in the distributed ledger database, determining future network access for the data appliance, and transferring another network access instruction indicating the future network access for the data appliance to the wireless access point.
Claim 1: A method of operating a wirelessly serve a data appliance, the method comprising:
     a wireless access point wirelessly receiving a network access request having a distributed ledger indicator and an appliance identify  from the data appliance and transferring the appliance identity over a data channel between the wireless access point and a distributed ledger for delivery to the distributed ledger responsive to the access request;
     the distributed ledger receiving the appliance identity over the data tunnel, reaching consensus on the appliance identity, determining network access for the data appliance per the appliance identity, reaching consensus on the network access for the data appliance, and transferring a network access instruction for the data appliance for delivery to the wireless access point over the data channel;
     the wireless access point receiving the network instruction over the data tunnel, scheduling wireless network access for the data appliance per the network access instruction, wirelessly transferring a network access schedule to the data appliance, wirelessly receiving user data from the data appliance per the network access schedule, and transferring the user data for delivery to the distributed ledger over the data tunnel; and
the distributed ledger receiving the additional user data, reaching consensus on the additional user data, and storing the additional user data in distributed ledger databases.

Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a method of operating a wireless data network to wirelessly serve a data appliance using the distributed ledger; and only differing in that the claims of the ‘615 patent explicitly recite the distributed ledger receiving the appliance identity over the data tunnel, reaching consensus on the appliance identity, determining network access for the data appliance per the appliance identity, reaching consensus on the network access for the data appliance, and transferring a network access instruction for the data appliance for delivery to the wireless access point over the data channel. Thus, the claims of the ‘615 patent are rendered as obvious variants of the instant claims.
With regard to claims of the 2-10,12-20 each depending from one of independent claims 1 and 11, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,951,615 in view the foregoing nonstatutory double patenting rejection of claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435